DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicants arguments filed on 09/21/2022 regarding claims rejections of claims 1-8 have considered but they are not persuasive.

The applicants states in scanned page 1, “TONG does not disclose any go channel beam hopping”
Examiner notes that Tong is not relied upon to disclose this limitation.  
Rather, Houtman discloses in para [0062] Fig 11, after power  up of terminal occurs at step 100, an attempt is made to obtain a GPS fix at step 101. Following a successful GPS fix, the modem selects a beam based on geographic location at step 102. 
The VC determines the beam hop subframe in which the modem can anticipate 
receiving a packet addressed to it, the frequency, and the return link channel frequency.
Therefore, Tong discloses beam hop subframes determined by terminal.
The applicants states in scanned page 1, 2, “Nothing is done to provide simultaneously individual beam capacity flexibility keeping a constant ratio between forward and return path capacity. Thus, TONG does not disclose that the bandwidth of the return channel beams being proportional to the temporal allocation on the go channel beams.”

The Examiner respectfully disagrees and submits claim limitations does not includes “simultaneously individual beam capacity flexibility keeping a constant ratio between forward and return path capacity”
However Tong discloses in para  [0085] Fig. 15,  uplink spectrum allocated to the regional beam is 500 MHz between 28 GHz and 28.5 GHz. And  downlink spectrum for the regional beam is 500 MHz between 18.3 GHz and 18.8 GHz. The uplink spot beam uses 250 MHz between 28.5 GHz and 28.75 GHz, and the downlink spot beam uses 250 MHz between 19.7 GHz and 19.95 GHz.
Further in para [0086] when 50 MHz of the regional beam spectrum is reallocated for use by the spot beam. It will be noted that the uplink spectrum for the regional beam is now 450 MHz, spanning 28 GHz to 28.45 GHz, whereas the uplink spectrum for the spot beam is now 300 MHz spanning 28.45 GHz to 28.75 GHz. Similarly, the downlink for the regional beam has 450 MHz between 18.3 GHz and 18.75 GHz. The downlink for the spot beam now uses 50 MHz from 18.75 GHz and 18.8 GHz plus its usual spectrum from 19.7 GHz to 19.95 GHz.
Tong also discloses  in para [0049] Ku-band uplink frequency bands are 13.75-14.00 GHz (250 MHz bandwidth (BW), the extended Ku) and 14.00-14.50 GHz (500 MHz BW, the standard Ku), giving a total uplink BW of 750 MHz and  in region 3, the ITU has specified three available downlink frequency bands: 10.95-11.20 GHz (250 MHz, the 2nd extended Ku), 11.45-11.70 GHz (250 MHz, the 1st extended Ku), and 12.25-12.75 GHz (500 MHz, the standard Ku) i.e.,  total downlink BW is 1000 MHz/uplink and downlink beam allocation bandwidths are proportional)
Therefore Tong discloses uplink and downlink maintain constant capacity ratio and uplink and downlink beam allocation bandwidths are proportional.
Tong further discloses in para [0045] Fig. 1, in the Satellite,  payload 10 includes a receive antenna 12, such as a reflector antenna, which collects incoming RF signal. 
The received signal is amplified by a low noise amplifier 14 and the amplified signal is down-converted by down-converter 16 to the desired downlink frequency band.
 The downconverted signal is then channelized by an input demultiplexer 18 (IMUX) so as to map individual analog uplink  channels to their corresponding downlink channels in accordance with a predefined and fixed frequency plan. Each channel is then amplified using individual linearized travelling wave tube amplifiers 20 (LTWTA) with a redundancy ring switch network. The output from the LTWTAs 20 are then combine  again by an output multiplexer 22 (OMUX) and fed to a transmit antenna 24 for transmission back to the Earth.
Therefore, Tong discloses uplink signals are combined.

The Applicant states in scanned page 5 “HOUTMAN will force the return channel to be oversized to be compatible with the case where the spot on the forward channel has the maximum distributed capacity. The capacity ratio of forward channel/return channel is not fixed and cannot be configured as desired by the service customer as in the present invention. In fact, the higher the capacity distributed in the forward channel, the higher is the ratio. And the smaller the capacity distributed in the forward channel, the smaller is the ratio.”

The examiner respectfully disagrees and submits that Houtman discloses in para [0008] the invention allows flexible forward/return link  capacity assignment because as the network grows multiple virtual carriers can be provisioned in some beams, a single return channel can be shared by allowing terminals  in multiple virtual carriers random access to the channel. A single forward channel can be shared by allocating different hops of the channel to different virtual carriers.
Therefore, Houtman allows flexible forward/return link  capacity assignment
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houtman et al. (EP 2549663) hereinafter Houtman  and further in view of Mendelsohn et al. (US Pub: US 20200274611 A1) hereinafter Mendel
As to claim 1.	Tong teaches a satellite multibeam telecommunication system comprising. at least one satellite provided with ([0078] a satellite providing multibeam telecommunication system)
a satellite multibeam telecommunication system comprising at least one satellite provided with at least one high-power amplifier, a digital processor ([0046] a satellite use digital channelizers to digitize the incoming RF signal, power amplifier, a regenerative processor)
the digital processor being configured to digitize the return channel beams  ([0046] Fig. 1, satellite use digital channelizers to digitize the incoming RF signal with regenerative processor, )
and aggregate the return channel beams , ([0057] Fig. 5, at the satellite the uplink spectrum is digitized and the guard bands are extracted and grouped to form one or more Ku band composite channels).
   a  bandwidth of the return channel beams being proportional to a  temporal allocation on go channel beams. ([0048] [0049] Ku-band uplink frequency bands are 13.75-14.00 GHz (250 MHz bandwidth (BW), the extended Ku) and 14.00-14.50 GHz (500 MHz BW, the standard Ku), giving a total uplink BW of 750 MHz and  in region 3, the ITU has specified three available downlink frequency bands: 10.95-11.20 GHz (250 MHz, the 2nd extended Ku), 11.45-11.70 GHz (250 MHz, the 1st extended Ku), and 12.25-12.75 GHz (500 MHz, the standard Ku) i.e.,  total downlink BW is 1000 MHz/uplink and downlink beam allocation bandwidths are proportional)
Tong does not teach include and means for implementing go channel beam hopping, without return channel beam hopping
Houtman teaches include and means for implementing go channel beam hopping, without return channel beam hopping, ([0037] –[0039] Fig. 1, Fig. 4, each forward carrier of satellite is hopped across satellite beams and return link is not beam hopped)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Houtman with the teaching of Tong because Houtman  teaches that satellite-based mobile messaging systems are known that allow the two-way communication of short data messages between a mobile terminal and control center via satellite. (Houtman[0003])

As to claim 8. Tong teaches a method for managing a digital processor of a satellite of a satellite multibeam telecommunication system ([0046][0078] a satellite use digital channelizers to digitize the incoming RF signal, power amplifier, a regenerative processor in a multibeam telecommunication system)
wherein the return channel beams are digitized  ([0046] Fig. 1, satellite use digital channelizers to digitize the incoming RF signal with regenerative processor, )and the return channel beams  are aggregated,
and aggregate the return channel beams , ([0057] Fig. 5, at the satellite the uplink spectrum is digitized and the guard bands are extracted and grouped to form one or more Ku band composite channels).
a bandwidth of the return channel beams being proportional to a temporal allocation on go channel beams. ([0048] [0049] Ku-band uplink frequency bands are 13.75-14.00 GHz (250 MHz bandwidth (BW), the extended Ku) and 14.00-14.50 GHz (500 MHz BW, the standard Ku), giving a total uplink BW of 750 MHz and  in region 3, the ITU has specified three available downlink frequency bands: 10.95-11.20 GHz (250 MHz, the 2nd extended Ku), 11.45-11.70 GHz (250 MHz, the 1st extended Ku), and 12.25-12.75 GHz (500 MHz, the standard Ku) i.e.,  total downlink BW is 1000 MHz/uplink and downlink beam allocation bandwidths are proportional)
Tong does not teach  with go channel beam hopping and without return channel beam hopping, 

Houtman teaches with go channel beam hopping and without return channel beam hopping, ([0037] –[0039] Fig. 1, Fig. 4, each forward carrier of satellite is hopped across satellite beams and return link is not beam hopped)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Houtman with the teaching of Tong because Houtman  teaches that satellite-based mobile messaging systems are known that allow the two-way communication of short data messages between a mobile terminal and control center via satellite. (Houtman[0003])

Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong, Houtman, and further in view of Turgeon et al. (US Pub: 20170366263) Turgeon 

As to claim 2 the combination of  Tong and Houtman does not teach wherein the high-power amplifier is a traveling wave tube or a solid state power amplifier.  
Turgeon teaches wherein the high-power amplifier is a traveling wave tube or a solid state power amplifier. (Turgeon [0050] each high power amplifier HPA 318 amplifies the RF signal it receives so that the RF signal has sufficient power to enable transmission thereof from the satellite 100 in space to an ST, which may be on the ground, each HPA 318 can be, e.g., a liner traveling wave tube high power amplifier)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Turgeon with the teaching of Tong and Houtman  because Turgeon teaches that using a liner traveling wave tube high power amplifier would ensure RF signal received has sufficient power thereby enabling transmission thereof from the satellite in space to an terminal. (Turgeon [0050])

As to claim 4 the combination of  Tong and Houtman does not teach comprising, for each return channel beam, an amplifier upstream of the digital processor . 
Turgeon teaches comprising, for each return channel beam, an amplifier upstream of the digital processor.  (Turgeon [0070] Fig. 5, in the return link, optical amplifier OA 504, is upstream of DSP 516)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Turgeon with the teaching of Tong and Houtman  because Turgeon teaches that using a liner traveling wave tube high power amplifier would ensure RF signal received has sufficient power thereby enabling transmission thereof from the satellite in space to an terminal. (Turgeon [0050])

As to claim 5 the combination of Tong and Houtman, and Turgeon specifically Turgeon teaches comprising, for each return channel beam, a frequency converter downstream of the amplifier and upstream of the digital processor.   (Turgeon [0070] Fig. 5, in the return link, frequency down converters 514 are upstream of DSP 516 and downstream of OA 504 )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Turgeon with the teaching of Tong and Houtman  because Turgeon teaches that using a liner traveling wave tube high power amplifier would ensure RF signal received has sufficient power thereby enabling transmission thereof from the satellite in space to an terminal. (Turgeon [0050])
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong, Houtman, and further in view of Gayrard et al. (US Pub: 20140112241) hereinafter Gayrard

As to claim 3 the combination of Tong and Houtman  specifically Tong teaches  wherein the digital processor is a transparent digital processor or a regenerative digital processor.  
Tong teaches wherein the digital processor is a transparent digital processor or a regenerative digital processor. (Tong [0040] Fig. 3, regeneration module 308 is any hardware and/or software construct(s) capable of further processing the digital data encoded within the various frequency slices 310, processing is executed by one or more fixed ASICs or programmable chips 314 embedded within payload 300)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Tong with the teaching of Houtman because Tong teaches that digitally processing uplink signals  would enhance overall capacity through additional digital signal. (Tong [0042]

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong, Houtman, Turgeon  and further in view of Hreha et al (US Pub: 20180006382) hereinafter Hreha

As to claim 6 the combination of Tong  Houtman, Turgeon does not explicitly teach comprising, for each return channel beam, a multiplexer downstream of the frequency converter and upstream of the digital processor
Hreha teaches comprising, for each return channel beam, a multiplexer downstream of the frequency converter and upstream of the digital processor (PN).  (Hreha [0081] Fig. 6, in the return beams, MUX 450 which outputs 9 signals, output of MUX 450 is provided to down converter 452, output of down converter 452 is provided to digital channelizer 442)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Hreha with the teaching of Tong, Houtman and Turgeon  because Hreha teaches  upconverters in forward path and return path would enhance  frequency of the signal. (Hreha [0081])

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong, Houtman, and Hreha 

As to claim 7 the combination of Tong, Houtman does not teach comprising, in the return channel, downstream of the digital processor (PN), a frequency converter, a power amplifier and a transmission antenna feed, disposed in series
Hreha  teaches comprising, in the return channel, downstream of the digital processor (PN), a frequency converter, a power amplifier and a transmission antenna feed, disposed in series.   (Hreha [0081] Fig. 6, in the return beams, digital channelizer 442, down converter 452, MUX 450, amplifier 456 and antenna 406 are in series)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Hreha with the teaching of Tong,  Houtman  because Hreha teaches  upconverters in forward path and return path would enhance  frequency of the signal. (Hreha [0081])

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413